UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7013


ELIHUE MAHLER,

                    Plaintiff - Appellant,

             v.

KEN STOLLE, High Constable/Sheriff,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:18-cv-00654-AJT-TCB)


Submitted: December 20, 2019                                      Decided: January 16, 2020


Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elihue Mahler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Elihue Mahler appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2012) complaint under 28 U.S.C. § 1915A(b) (2012). On appeal, we confine our review

to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Mahler’s

informal brief does not challenge the basis for the district court’s disposition, Mahler has

forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177

(4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules,

our review is limited to issues preserved in that brief.”). Accordingly, we deny Mahler’s

motions to appoint counsel, deny the motion for extension of time, and affirm the district

court’s judgment. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2